DETAILED ACTION
Status of Claims
This Office Action is in response to claims filed with AFCP on 11/24/2021.
Claims 1, 3-5, 7-8, 21-26, 28 and 30-34 are pending while claims 8-20, 27 and 29 are canceled.
Claims 1, 3-5, 7-8, 21-26, 28 and 30-34 and are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The present invention is directed to detecting check fraud during a transaction by comparing the image of a check received in a transaction with an image of a check that is stored in a data block indexed/identified by a hash value of an account number, date and an amount of the check within a blockchain.
Comparing a first digital image and a second digital image, determining either the negotiable instrument has not been altered based on the first digital image matching the second digital image or the negotiable instrument has been altered based on the first digital image not matching the second digital image using an character recognition is old and well known as evident by prior art of Sadovsky et al (US 2017/0309108) (Figs. 5, 8, 11-12; Pars. 34, 37, 57-58, 65-181, 185).
The closest prior art of Watson et al. (US 2019/0095922) discloses calculating a hash value using metadata extracted from a digital image of a negotiable instrument with an instance of an account number, a date, and an amount and retrieving a record from the blockchain using the hash value as the index in response to the hash value matching to the hash value (Figs. 1-3; Pars. 16, 20-21, 34, 41-42, 44, 68).
An additional closest art considered in prosecuting the instant Application is Johnsrud (US 2017/0214699) as Johnsrud discloses extracting first metadata from the first digital image of the negotiable instrument using an character recognition technique, the first metadata comprising a first instance of an account number and an amount (Figs. 4; Pars. 5, 51-52, 62, 71, 77),  creating a record for a blockchain (Figs. 3-4; Pars. 46, 59, 61-62, 68, 73), the record comprising at least a data payload storage (Fig. 4; Pars. 29, 60-62, 77), storing the first digital images and the first metadata associated with the negotiable instrument in the data payload storage (Fig. 4; Pars. 46-47, 51, 61-62, 75-77, 82).
However, neither Sadovsky, Watson nor Johnsrud teach receiving a second digital image of the negotiable instrument; extracting second metadata from the second digital image of the negotiable instrument using the optical character recognition technique, the second metadata comprising a second instance of the account number, the date, and the amount; calculating a third hash value using the second metadata extracted from the second digital image of the negotiable instrument with the second instance of the account number, the date, and the amount; retrieving the record from the blockchain using the first hash value as the index in response to the third hash value matching to the first hash value; retrieving the first digital image and the first metadata from the record; comparing the first digital image and the second digital image; determining either; the negotiable instrument has not been altered based on the first digital image 
Therefore, the prior arts do not teach nor do the prior arts fairly suggest, singly nor in combination, receiving a second digital image of the negotiable instrument; extracting second metadata from the second digital image of the negotiable instrument using the optical character recognition technique, the second metadata comprising a second instance of the account number, the date, and the amount; calculating a third hash value using the second metadata extracted from the second digital image of the negotiable instrument with the second instance of the account number, the date, and the amount; retrieving the record from the blockchain using the first hash value as the index in response to the third hash value matching to the first hash value; retrieving the first digital image and the first metadata from the record; comparing the first digital image and the second digital image; determining either; the negotiable instrument has not been altered based on the first digital image matching the second digital image; or the negotiable instrument has been altered based on the first digital image not matching the second digital image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685  

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685